Appeal from a judgment of the County Court of St. Lawrence County, rendered November 24, 1975, convicting defendant, upon a plea of guilty, of the crime of sexual abuse in the first degree. The record in the instant case indicates that defendant entered his plea of guilty with a complete understanding and comprehension of his actions and its consequence, and, accordingly, we find no error in his having been sentenced despite his belated and unsubstantiated assertion of innocence (People v Dixon, 29 NY2d 55; People v Garrett, 43 AD2d 503; People v Mann, 42 AD2d 587). We find no merit in any additional contentions. Judgment affirmed. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.